DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1 and 2 are cancelled. 

Response to Amendment
Amendment filed 6/29/2022 has been entered and fully considered. Claims 1-19 are pending. Claims 1 and 2 are withdrawn and hereby cancelled as being directed to non-elected claims (Claims 3-17 were elected without traverse in the Election filed 3/29/2021). Claims 3 and 15 are amended. Claims 16 and 17 are new. No new matter is added. 


Response to Arguments
Applicant’s arguments, see REMARKS, filed 6/29/2022, with respect to claims 3 and 15 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant argues that McCloskey fails to teach or suggest a layer of metal of the metal-containing layer is adhered to the pressure sensitive adhesive. Rather, McCloskey’s layer of metal, 29b, is positioned against adhesive 26 (which is positioned similarly to the claimed pressure sensitive adhesive), while the plastic film 23 is positioned against adhesive 23 (which is positioned similarly to the claimed adhesive coating). In other words, McCloskey discloses the opposite configuration as presently claimed. 
Examiner agrees. As seen in figure 3 of McCloskey,  the plastic layer 29a is positioned on a side of the metal film that contacts the double-sided adhesive, 23, of the polymer layer, 22. McCloskey does disclose that the metal coating 29b may be formed on one side (as shown in figure 3), or on both sides of the plastic film, 29a (Column 4, lines 40-55). Thus, McCloskey does teach that the metal layer of the metal containing layer is in contact with the adhesive coating of the polymer layer. However, in this particular embodiment, the pressure sensitive adhesive layer would no longer be placed against the polymeric film of the metal containing layer, per se. 
In order to modify McCloskey to arrive at the claimed invention, the metal containing layer would need to be inverted from its original orientation. Without a teaching, suggestion or motivation to do so, such a modification would only be performed using the claims as a roadmap and would therefore be impermissible hindsight. 

Allowable Subject Matter
Claims 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: See Response to Arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
REED (US 3,349,396) discloses a flexible radiation attenuator (Title) comprising a thin plastic layer having a thin metal coating thereon (Figure 2) with a plastic envelope surrounding the absorber materials (Column 4, lines 8-40; Column 5, lines 60-75; Column 6, lines 1-15). While REED shows the metal coating on only one side of the plastic layer, it isn’t attached to the adjacent layers with adhesive, thus, it is unclear how one would modify McCloskey to invert the disclosed metal coated plastic film from its disclosed orientation. 
KOBAYASHI (US 2007/0196671) discloses an electromagnetic wave absorber (Abstract) comprising polymeric release layers, 5 and 6, on each side of the absorber, with the absorber having metal power and silicone gel (Paragraphs [0090]-[0094]). The absorber further comprises a metal coated resin film, 2 (Paragraph [0102]). On this metal coated resin film is a polymeric electric insulation layer, 3, (Paragraph [0104]) with an adhesive layer between the polymeric electric insulation layer, 3, and the release layer. KOBAYASHI further disclosed a spacer layer between the metal coated resin film, absorption layer (Paragraph [0104]-[0107]). Thus, KOBAYASHI discloses a similar metal coated polymer film as REED and McCloskey. KOBAYASHI, too, does not specify the orientation of the metal coating with respect to the adhesive layers. Moreover, there isn’t necessarily and adhesive layer on a polymeric layer that contacts the metal layer, and a pressure sensitive adhesive layer on the polymeric film of the metal containing layer, per se. 
BELL et al. (US 10,615,885) claims a similar method to the instant claims. However, claim 14-16 explicitly requires that the pressure sensitive adhesive is adhered to a polymeric bottom layer that is attached to the plastic layer of the metal coated plastic layer. The instant claims require that the pressure sensitive adhesive is attached to the polymeric layer of the metal coated polymeric film. Moreover, the thickness of the metal coating isn’t claimed. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745